Name: 97/103/EC: Commission Decision of 22 January 1997 amending Decision 93/693/EC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  means of agricultural production;  America;  research and intellectual property;  trade
 Date Published: 1997-02-06

 Avis juridique important|31997D010397/103/EC: Commission Decision of 22 January 1997 amending Decision 93/693/EC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries (Text with EEA relevance) Official Journal L 036 , 06/02/1997 P. 0029 - 0030COMMISSION DECISION of 22 January 1997 amending Decision 93/693/EC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries (Text with EEA relevance) (97/103/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine species (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 9 (1), thereof,Whereas Commission Decision 93/693/EEC (2), as last amended by Decision 97/1/EC (3), establishes a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries;Whereas the competent veterinary services of Australia, Canada and the United States of America have forwarded requests for amendments to the list of semen collection centres officially approved for the export of semen of domestic animals of the bovine species to the Community; whereas it is therefore necessary to amend the list of approved centres; whereas guarantees regarding compliance with the requirements specified in Article 9 of Directive 88/407/EEC have been received by the Commission;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 93/693/EC is amended as follows:1. in Part 1, in respect of Canada:the semen collection centre:'WESTERN BREEDERS SERVICEBalzac, AlbertaT0M 0E0Approved premises:NE-1/4-28-24-28-W4Rainbow RoadCornich, AlbertaApproval code: CAN 028`is replaced by:'ALTA GENETICS INC.R.R. 2Balzac, AlbertaT0M 0E0Approved premises:NE-1/4-28-24-28-W4Rainbow RoadCornich, AlbertaApproval code: CAN 028`;2. in Part 2, in respect of the United States of America:the semen collection centre:'LANDMARK GENETICSPO Box 939102 Aldritch RoadHughson, CA 95326Approved premises:Route 4, Hwy 26Watertown, WI 53094Approval code: U 011`is replaced by:'ALTA GENETICS USA, INC.PO Box 939102 Aldritch RoadHughson, CA 95326Approved premises:Route 4, Hwy 26Watertown, WI 53094Approval code: U 011`;3. in Part 12, in respect of Australia the following semen collection centre is added:'TOTAL LIVESTOCK GENETICS PTY LTDPO Box 105CamperdownVictoria 3260Approval code: 591`.Article 2 This Decision is addressed to Member States.Done at Brussels, 22 January 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 194, 22. 7. 1988, p. 10.(2) OJ No L 320, 22. 12. 1993, p. 35.(3) OJ No L 1, 3. 1. 1997, p. 3.